PER CURIAM.
In this negligence case, the trial court granted a summary judgment for appellees/defendants. We reverse.
A summary judgment should be cautiously granted in negligence cases and the burden is on the moving party to conclusively demonstrate that there are no genuine issues of material fact. Holt v. Talcott, Fla.1966, 191 So.2d 40. All reasonable inferences must be resolved against the movant. Booth v. Mary Carter Paint Co., Fla.App.2d 1966, 182 So.2d 292. Upon review of the record, considering the evidence in the light most favorable to appellants, we find that appellees failed to prove the absence of genuine issues as to any material fact Accordingly, the judgment for appellees is reversed and this cause is remanded for further proceedings.
McNULTY, C. J., and GRIMES and SCHEB, JJ., concur.